Our review of this appeal reveals a jurisdictional defect. This
                court only has appellate jurisdiction when an appeal is authorized by
                statute or court rule. See NRAP 3A(b); Taylor Constr. Co. v. Hilton Hotels
                Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984). NRAP 3A(b)(8)
                allows an appeal to be taken from a special order entered after a final
                judgment. To be appealable as a special order after final judgment, the
                order must affect the rights of some party to the action growing out of the
                judgment.    Gunim u. Mainor, 118 Nev. 912, 920, 59 P.3d 1220, 1225
                (2002). Further, in the context of post-divorce proceedings, an order
                denying a motion to amend a divorce decree is appealable as a special
                order after final judgment, if "the motion is based upon changed factual or
                legal circumstances and the moving party is not attacking the original
                judgment." Burton v. Burton, 99 Nev. 698, 700, 669 P.2d 703, 705 (1983).
                            Here, the district court's December 13, 2013, order merely
                enforced appellant's obligation for spousal support under the divorce
                decree and appellant's obligation for attorney fees awarded to respondent
                under a prior order. Appellant's challenge is simply an attack of the
                original divorce decree and prior attorney fees order. Therefore, we
                conclude that the district court's order is not appealable as a special order
                after final judgment under NRAP 3A(b)(8). Moreover, to the extent that
                the district court's order reducing amounts to judgment was entered in
                conjunction with respondent's request to hold appellant in contempt, the
                order is also not appealable on that basis.   See Pengilly u. Rancho Santa
                Fe Homeowners Ass'n,      116 Nev. 646, 649, 5 P.3d 569, 571 (2000)




SUPREME COURT
     OF
   NEVADA
                                                      2
(0 ) 1947A e
                   (recognizing that a contempt order is not appealable). Accordingly, we
                   lack jurisdiction over this appeal, and we
                               ORDER this appeal DISMISSED.'




                                                                                         , J.




                                                                Parraguirre


                                                                          dthtri   — J.
                                                                S aitta


                   cc: Hon. Bill Henderson, District Judge, Family Court Division
                        Daniel Poulos
                        Martha Joan Tichenor
                        Eighth District Court Clerk




                         'In light of this order, we deny as moot respondent's motion to
                   dismiss and notice of objection. We further• deny as moot appellant's
                   motion for an extension of time, and we direct the clerk of this court to
                   return, unfiled, appellant's civil proper person appeal statement
                   provisionally received on May 6, 2014, and respondent's proper person
                   response received on June 9, 2014.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    eto